Citation Nr: 1700636	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-35 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellants and [redacted]



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to August 1966 and from October 1976 to December 1990.  The Veteran died in October 2009.  The appellants are the Veteran's surviving spouse and daughter.  

This matter comes before the Board of Veteran's Appeals on appeal from rating decisions issued in May and July 2012 by the Department of Veterans' Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction over this appeal has since been assumed by the VA Regional Office (RO) in Oakland, California.  

In August 2016, the Appellants testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing has been prepared and is associated with the electronic claims file.  

As a matter of clarity, at the August 2016 hearing, the Appellants testified as to the issues of entitlement to service connection for the cause of the Veteran's death, and for entitlement to permanent incapacity for self-support of Appellant Sirarotoga Peneueta (Hereinafter "Appellant Sirarotoga") based on status as a "helpless child."  The Board notes that a review of the record appears to imply that Appellant Sirarotoga was granted status as a "helpless child" in the May 2012 rating decision, although that rating decision did not, in fact, address that issue.  Regardless, the July 2012 rating decision "confirmed and continued" that grant.  Although it is unclear from the record if and when Appellant Sirarotoga was clearly informed that she had been granted that status, the record is clear that she is presently classified as a "helpless child" for VA purposes and is entitled to any and all benefits associated with that grant.  This grant was confirmed in the December 2012 Statement of the Case.  See VVA, Notice of Disagreement, 12/14/2012.  As such, the issue of entitlement to permanent incapacity for self-support based on helpless child status of Appellant Sirarotoga is not before the Board at this time as there is no issue in controversy.


FINDINGS OF FACT

1. The Veteran died in October 2009.  His sole cause of death was metastic lung cancer with no contributory causes of death.  

2. The Veteran did not serve in the Republic of Vietnam; the Veteran's service in Korea pre-dates conceded use of herbicides in the Korean demilitarized zone.  

3. The Veteran's metastic lung cancer did not manifest during any period of active service and is not otherwise etiologically linked to any incident of active service.  


CONCLUSION OF LAW

The criteria for service connection for metastic lung cancer, the cause of the Veteran's death, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the Board notes that the actual copies of the notice letters sent to the Appellants are not of record.  Regardless, the Appellants submitted signed notice acknowledgements in April and July 2012, confirming receipt of the appropriate notice letters.  See VVA, VCAA Checklist for Development, 4/26/2012; VCAA Notice Acknowledgement, 7/17/2012.  As such, the duty to notify has been met.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (stating that notice timing defect may be cured by the issuance of fully compliant notification following readjudication of the claim).  Further, the Appellants have not raised issue with the notification provided in this matter.   

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, military personnel records, death certificate, hearing testimony, and statements from the Appellants and their representative.  Neither the Appellants nor their representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  

II. 
Service Connection - Cause of Death

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity compensation (DIC) benefits are paid to a surviving spouse, child, or parent of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2016).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).

The Veteran died on October [redacted], 2009.  The cause of death listed on his death certificate was metastic lung cancer.  No contributory causes were given.  

The Board has conducted an exhaustive search of the Veteran's service treatment records, but finds no record that the Veteran's metastic lung cancer was incurred in service.  There is no evidence of any lung disability noted.  In fact, the only mention of the Veteran's lungs in his service treatment records, a chest x-ray conducted in April 1986, showed no significant abnormalities.  See VBMS, Service Treatment Records, 7/22/2014, p. 19.  As such, there is no evidence of an in-service service incurrence or aggravation of a disease or injury to which his lung cancer may be linked.

Neither is there any medical evidence or testimony in the record showing a medical nexus between the Veteran's cause of death and his active service.  

Rather, the Appellants' argument rests on the opinion that Appellant Sirarotoga is entitled to benefits because she is disabled and incapable of self-support.  See, e.g., VBMS, Hearing Testimony, 8/4/2016; VVA, VA 9 Appeal to Board of Appeals, 12/26/2012.  The evidence of record indicates that Appellant Sirarotoga is developmentally delayed secondary to a diagnosis of cerebral palsy at birth.  
See VVA, Medical Treatment Record - Non-Government Facility, 7/17/2012.  The Appellants have testified that Appellant Sirarotoga's cerebral palsy is the result of negligence during her birth at a military hospital in 1977.  

However, that the Appellant is disabled is not at issue in this matter.  As mentioned above, she has already been deemed a "helpless child" for VA purposes and the Board finds this as fact.  The fact that she is a "helpless child" qualifies her to apply for DIC benefits, although it does not guarantee that they will be granted.  For DIC benefits to be granted, the laws and regulations are clear that the Veteran's cause of death must be service-connected.  See 38 U.S.C.A § 1310.  In this instance, the Board has reviewed the entire record, including the Veteran's service personnel records and service treatment records and has found no evidence of any in-service incurrence of metastic lung cancer, no any other incident, injury or illness with which his lung cancer may be associated.  

In the alternative, the Appellant's representative argues that the Veteran's metastic lung cancer may be due to herbicide exposure during active service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as chronic lymphocytic leukemia, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2016).  Metastic lung cancer is not a disease listed in § 3.309(e), and therefore, not entitled to presumptive service connection based on herbicide exposure.  However, the lack of a presumptively granted disability is not fatal to a claim if the appellant can show that it is at least as likely as not that the non-presumptive disease was caused by herbicide exposure.  Therefore, if herbicide exposure is found, the duty to assist may require VA to obtain a medical nexus opinion.  The Board finds that this not relevant in the present case as there is no evidence that the Veteran was ever exposed to herbicides.    

Specifically, the Board has reviewed the Veteran's available service treatment records and military personnel records and finds that there is no evidence that the Veteran ever served in the Republic of Vietnam during any period of active service.  Therefore, herbicide exposure is not conceded based on service in Vietnam.   

The Board does recognize that the Veteran did serve in Korea during his first period of service.  See VBMS, DD 214, 10/24/1968.  VA has conceded herbicide exposure in veterans who served in units that operated in or near the Korean demilitarized zone (DMZ) between April 1, 1968, and August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv).  However, the Veteran's active service includes a period from September 1958 to August 1966 and from October 1976 to December 1990.  His December 1990, DD 214 (Certificate of Release or Discharge from Active Duty) shows entry on October 22, 1976, with seven years, eleven months and nineteen days prior active service, which covers exactly his first period of service, which ended in August 1966.  Therefore, the available service department records show that the Veteran served on active duty prior to the period for which herbicide exposure is conceded in the Korean DMZ.  As such, herbicide exposure is not established based on service in Korea.  No other evidence of record indicates exposure to herbicides during any other period of active service.  

In sum, because there is no evidence of an in-service incident, injury or illness to which the Veteran's metastic lung cancer may be etiologically linked, and because there is no other medical evidence showing that the Veteran's metastic lung cancer was incurred in or the result of active service, entitlement to service connection for the Veteran's cause of death must be denied.  

The Board is certainly sympathetic to Appellant Sirarotoga's disability and again recognizes that she is presently considered a helpless child for VA purposes and entitled to all benefits associated with that status, including classification as a "child" for purposes of receiving DIC benefits.  38 U.S.C.A. § 101(4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356 (2016).  However, helpless child status is not a guarantee of a grant of DIC benefits, but merely entitles the helpless child to claim those benefits if they are granted.  In order for such benefits to be granted, the Veteran's cause of death must be service connected.  As discussed above, the Board finds that there is simply no evidence that the Veteran's metastic lung cancer is related to any incident of active service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


